Citation Nr: 0403494	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  94-28 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of low back pain with compression 
fracture L1 and disc bulge L4-L5.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chronic left shoulder tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
September 1990.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from two rating decisions of the Atlanta, 
Georgia, and Department of Veterans Affairs (VA) Regional 
Office (RO).  In December 1990 the RO granted service-
connection for residuals of low back pain with compression 
fracture L1 and disc bulge L4-L5.  A 10 percent evaluation 
was assigned.  The veteran appealed.  In January 1994 the RO 
granted service-connection for chronic left shoulder 
tendonitis and assigned a 10 percent evaluation.  The veteran 
appealed.


REMAND

In October 2002 the Board denied the veteran's claims for 
entitlement to an initial evaluation in excess of 10 percent 
for residuals of low back pain with compression fracture L1 
and disc bulge L4-L5 and entitlement to an initial evaluation 
in excess of 10 percent for chronic left shoulder tendonitis.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a June 2003 Order, the Court 
granted the VA General Counsel's and Appellant's Joint Motion 
For Partial Remand.  The Board's decision was vacated and the 
appellant's claims were remanded for the Board to consider 
whether the veteran is entitled to a separate rating for his 
arthritis of the left shoulder pursuant to Lichtenfels v. 
Derwinski, 1 Vet. App. 488 (1991).  The Board was also to 
address the revised diagnostic codes for the lumbar spine and 
address 38 C.F.R. § 4.40, 4.45 to comport with the Court's 
decision in Deluca v. Brown, 8 Vet. App. 202 (1995).  

The schedular criteria by which service-connected back 
disability is rated changed twice during the pendency of the 
veteran's appeal.  Initially, a change to a particular 
diagnostic code (5293) was made effective in September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5293).  

This initial change to Diagnostic Code 5293 was incorporated 
into a subsequent alteration in all of the spinal diagnostic 
codes.  Specifically, the second change in the spinal rating 
criteria became effective on September 26, 2003.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  A complete and 
thorough review of the claims folder in the present case 
indicates that the RO has not considered the veteran's 
increased rating claim for his service-connected low back 
disability under these new rating criteria.  

Additionally, the last VA examination that the veteran 
underwent, which was accorded in May 1999, was conducted 
prior to the passage of the new spinal disability rating 
criteria and, as such, does not provide sufficient evidence 
to evaluate the veteran's service-connected residuals of low 
back pain with compression fracture L1 and disc bulge L4-L5.  
Consequently, the Board believes that the veteran should be 
accorded a current VA examination of this service-connected 
back disability to provide VA with the opportunity to obtain 
sufficient competent evidence to rate this disorder under 
both the new as well as the old relevant rating criteria.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also the Veterans 
Benefits Act of 2003, P. L. 108-, Section 
701; 38 C.F.R. § 3.159 (2003).  

2.  The RO is requested to afford the 
veteran a VA orthopedic examination in 
order to fully evaluate the service 
connected residuals of low back pain with 
compression fracture L1 and disc bulge 
L4-L5 and chronic left shoulder 
tendonitis.  The claims file must be made 
available to the examiner to review in 
conjunction with the examination, and the 
examiner is asked to indicate in the 
examination report that the claims file 
was reviewed.  All indicated special 
tests are to be performed and must 
include range of motion testing.  

3.  After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the orthopedic examiner is 
requested to discuss the presence 
(including frequency) or absence of any 
persistent symptoms of intervertebral 
disc syndrome which are compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc with little intermittent 
relief.  

4.  The examiner is requested to also 
obtain from the veteran information 
regarding the frequency (including 
duration) of any flare-ups of his 
service-connected low back disability 
that have resulted in bed rest prescribed 
by a physician or treatment prescribed by 
a physician within the past 12 months.  

5.  Additionally, the examiner is 
requested to include in the examination 
report a discussion of the presence or 
absence of unfavorable ankylosis of the 
entire thoracolumbar spine and of 
unfavorable ankylosis of the entire 
spine.

6.  The orthopedic examiner is requested 
to note the range of motion of the low 
back and left shoulder.  The examiner is 
requested to obtain active and passive 
ranges of motion (in degrees), state if 
there is any limitation of function and 
describe it, and state the normal range 
of motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
affected segment of the spine is used 
repeatedly.  Special attention should be 
given to the presence or absence of pain, 
stating at what point in the range of 
motion pain occurs and at what point pain 
prohibits further motion.  The factors 
upon which the opinion is based must be 
set forth. The examiner is requested to 
provide complete rationale for all 
conclusions reached and explain any loss 
of mobility reported in the above 
examination.

7.  Following completion of the 
foregoing, the RO is requested to review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete appropriate 
corrective action is to be implemented.

8.  If the benefit sought on appeal is 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



